—Appeal from judgment, Supreme Court, New York County (Clifford A. Scott, J.), rendered July 14, 1993, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a second violent felony offender, to concurrent terms of 12 Vi to 25 years and 7 Vi to 15 years, respectively, unanimously held in abeyance and the matter remitted to Supreme Court, New York County, for a proceeding to reconstruct unrecorded portions of the voir dire, as to: the identity of each peremptorily challenged juror and the challenging party; the extent to which defendant actually saw and heard sidebar voir dire, and the extent to which sidebar voir dire was repeated for his benefit; the complete voir dire of prospective juror 17 (the retired detective’s wife); the colloquy with a prospective juror who was allegedly excused for "religious reasons”; and, any other aspects of jury selection relevant to the issues raised on this appeal.
To the extent that the existing record may permit review of some of the issues raised on appeal, we nevertheless defer review of those issues until reconstruction of the fullest record possible. Concur—Ellerin, J. P., Kupferman, Williams and Tom, JJ.